Citation Nr: 1520403	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  09-44 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial compensable rating for a left knee condition. 

2. Entitlement to an increased compensable rating for a left knee condition from May 17, 2012. 

4. Entitlement to an increased rating for a left knee condition from May 17, 2013. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1971 to January 1976.  

These matters come before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted the Veteran's claim of service connection for a left knee disability and assigned a non-compensable rating effective from September 20, 2007. 

This appeal was remanded by the Board two times in July 2012 and December 2014 for additional development. Such developments have been accomplished and a supplemental statement of the case was provided in February 2015. The claim is appropriately before the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. Prior to August 30, 2011, the Veteran's service-connected left knee condition was productive of decreased mobility and pain, with flexion limited to 140 degrees. No flare-ups or additional functional loss due to fatigue, weakness or lack of endurance is evidenced by the record. X-ray evidence revealed no degenerative changes.  However, there was reported pain when standing for an hour or walking more than a quarter mile. 

2. From August 30, 2011, the Veteran was diagnosed with a torn medial meniscus that required a video arthroscopy and partial medial meniscectomy of the left knee.  Some of the symptoms at the time of the diagnosis and subsequent surgery included effusion, crepitus and grinding.  The Veteran's left knee, at its worse, was productive of flexion limited to 120 degrees and 3 degrees of extension, with X-ray evidence of advanced degenerative joint disease. 

3. On May 17, 2012, the Veteran underwent total left knee arthroplasty, or total knee replacement, on his left knee. 

4. From May 17, 2013, the Veteran's left knee has been productive of intermediate degrees of residuals of weakness, pain and slight decrease in range of motion with flexion limited to 130 and normal extension, and some decreased mobility after prolonged ambulation. X-ray results were negative for any degenerative changes.


CONCLUSIONS OF LAW

1. The criteria for an initial 10 percent rating for a left knee condition have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4 .3, 4.7, 4.10, 4.40, 4.45, 4.71(a), Diagnostic Code (DC) 5260 (2014).

2. The criteria for a separate rating of 20 percent under diagnostic code 5258 have been met, from August 30, 2011 to May 16, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4 .3, 4.7, 4.10, 4.40, 4.45, 4.71(a), DC 5258 (2014).

3. The criteria for a rating of 100 percent for a left knee condition, from May 17, 2012, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4 .3, 4.7, 4.10, 4.40, 4.45, 4.71(a), DC 5055 (2014).

4. The criteria for a rating of 30 percent for a left knee condition, from May 17, 2013, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4 .3, 4.7, 4.10, 4.40, 4.45, 4.71(a), DC 5055 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

The RO provided VCAA notice with respect to the Veteran's claims. As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.  

Increased Ratings - In General 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2014). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014). In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. See 38 C.F.R. § 4.2. It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14. It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders. VA's General Counsel interpreted that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding. See VAOPGCPREC 23-97. Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban, 6 Vet. App. at 262.

In VAOPGCPREC 9-98, VA's General Counsel reiterated that, if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59. In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion. For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion. Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered. See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261. The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, at 592. Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). As will be further explained below, in making the determination for a higher rating than that currently assigned for the Veteran's claimed conditions, the Board notes that it took into account the Veteran's complaints of pain, and was cognizant of the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.

Initial Rating - Left Knee Condition, Prior to August 30, 2011

The Veteran claims that his service-connected left knee condition is more severe and debilitating than that represented by his current non-compensable rating. Specifically, the Veteran points out that he suffers from degenerative joint disease which required a total left knee arthroplasty, or total knee replacement with prosthesis, in May 2012. The Board finds that a 10 percent rating is warranted for this period of time. 

Under Diagnostic Code 5260, limitation of knee flexion is rated 30 percent disabling where flexion is limited to 15 degrees; 20 percent disabling where flexion is limited to 30 degrees; 10 percent disabling where flexion is limited to 45 degrees; and noncompensable where flexion is limited to 60 degrees. 38 C.F.R. § 4.71(a). Under Diagnostic Code 5261, limitation of knee extension is rated 50 percent disabling where extension is limited to 45 degrees; 40 percent disabling where extension is limited to 30 degrees; 30 percent disabling where extension is limited to 20 degrees; 20 percent disabling where extension is limited to 15 degrees; 
10 percent disabling where extension is limited to 10 degrees; and noncompensable where extension is limited to 5 degrees. 38 C.F.R. § 4.71(a).

During the relevant period, the Veteran was afforded two VA Compensation & Pension (C&P) examinations for his left knee condition in May 2008 and October 2008. 

In May 2008, the Veteran was afforded his first C&P examination for his left knee. During the examination the VA examiner noted that the Veteran suffered from limited mobility and ambulation, especially after an hour of standing or a quarter of a mile of walking. No reports of flare-ups, weakness, stiffness or giving away were noted by the examiner. On examination, the Veteran's left knee showed no crepitation, clicking, snapping, grinding or instability. X-ray diagnostic was negative. The VA examiner did not conduct or note any range of motion testing, however, did note that the Veteran's left knee evidenced no symptoms related to DeLuca, such as pain, fatigue, flare-ups, weakness or lack of endurance. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In October 2008, the Veteran was afforded another C&P examination regarding his left knee condition. During this examination the Veteran had reported constant pain in both his knees at the time, however, reported no flare-ups, weakness or incoordination. On examination, the Veteran's left knee flexion was limited to 140 degrees, with normal extension of 0 degrees. X-ray analysis again returned negative. The examiner noted that the Veteran suffered from decreased mobility, and provided a diagnosis of an acute left knee strain.  

As noted above, under the appropriate diagnostic code for limitation of flexion for the knee, Diagnostic Code 5260 assigns a non-compensable, zero percent rating for a knee condition that is limited to 60 degrees of flexion. 38 C.F.R. § 4.71(a), DC 5260. A 10 percent rating is only warranted if flexion is limited to 45 degrees or less. Id. The evidence shows that the Veteran's flexion, at its worst, was limited to 140 degrees with normal extension. Therefore, considering the only competent medical evidence of record, noted in the preceding paragraphs, the Veteran's condition remains non-compensable for this relevant period.

The Board notes that other than the VA examinations listed above, the record is void of any other competent evidence establishing symptoms that speak to the objective criteria of any applicable diagnostic codes for the knee. The Board does recognize that the Veteran, and his representative, has continuously contended that the Veteran suffers pain from his knee disabilities. Therefore, due to the Veteran's decreased mobility due to pain, a 10 percent rating is warranted.  See 38 C.F.R. § 4.59

Moreover, the Board notes that while the Veteran, and his representative, are competent to report observable symptoms of his left knee condition, to include pain, they are not, however, as a lay persons, competent to judge the severity of the Veteran's condition in regards to the applicable diagnostic codes. See Layno v. Brown, 6 Vet. App. 465 (1994). Therefore, while the Veteran contends that his left knee extension disability is worse than his rating, the Board finds the medical evidence is more probative in establishing a competent disability picture for rating purposes. Consequently, the Board finds that the Veteran's now 10 percent rating for the period prior to August 30, 2011, accurately accounts for his knee disability, and a higher rating is not warranted. The Veteran's claim for increased rating for his service-connected left knee disability, in excess of 10 percent, for the this time period, must be denied.

The Board acknowledges the Veteran's representative's argument that the October 2008 VA examination failed to address when pain started during the range of motion testing. However, Board notes that the VA examiner clearly notes that the Veteran demonstrated no objective evidence of pain with active motion, to include following repetitive motion. See VA C&P Examination, October 2008, Pg. 4. The examiner even further noted that the Veteran suffered no additional limitations of motions after three repetitions. Id. Therefore, the Board finds that this examination to be adequate and probative of the actual disability picture of the Veteran's left knee condition during the relevant period of time.  

The Board notes that the application of Diagnostic Code 5003, for arthritis, would not yield a higher rating. 38 C.F.R. § 4.71(a). Here, there is no competent evidence, prior to August 30, 2011, that shows that the Veteran suffers from arthritis. Both VA examinations showed negative X-ray result for his left knee. Therefore, a compensable rating would remain unwarranted under these criteria. 

Likewise, Diagnostic Codes 5256-5259, 5261, 5262 and 5263, would not yield a higher rating as they are inapplicable. The record does not show any evidence or claim of ankylosis, instability, recurrent subluxation or lateral instability, dislocated cartilage, impairment to the tibia and fibula, or genu recurvatum. See 38 C.F.R. § 4.71(a), DC 5256-5259, 5262, 5263. Accordingly, the application of these Diagnostic Codes is unwarranted for the relevant time period.

Consequently, the Board finds that a rating of 10 percent, but no higher, prior to August 30, 2011, is warranted. 

Increased Rating - Left Knee Condition, From August 30, 2011

The Veteran is currently service-connected for a 10 percent rating.  However, the Board finds that during this relevant period, the Veteran was diagnosed with a torn medial meniscus and DJD that required arthroscopic surgery and partial medial meniscectomy. Therefore, the Veteran's left knee condition during this time period is better approximated by the criteria under Diagnostic Code 5003 for his diagnosed DJD of his left knee. 38 C.F.R. § 4.71(a); see also Butts v. Brown, 5 Vet. App. 532 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"). Here, rating the Veteran's left knee disability with a different diagnostic code, namely Diagnostic Code 5003, for arthritis, would allow for a compensable rating for his service-connected disability for the relevant time period. Accordingly, the Board finds that the competent medical evidence of record continues to warrant a rating of 10 percent for the Veteran's left knee condition for the period from August 30, 2011

Under Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings, as it has been here, for the Veteran's left knee, is to be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, as it is here, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups. A 20 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes. 38 C.F.R. § 4.71(a).

On August 30, 2011, a private examination of the Veteran's left knee revealed that he suffered from a torn medial meniscus and DJD in his left knee. The private medical record reveals that the Veteran had complained that he had been suffering pain in his left knee for up to six months prior to this diagnosis. X-rays conducted by the private examiner confirmed the diagnosis of DJD and a torn meniscus, and a video arthroscopy and partial medial meniscectomy was ordered. 

On September 22, 2011, the Veteran underwent the suggested arthroscopic surgery on his left knee. After the surgery the competent medical evidence from his private treating physician noted a quick recovery. Evaluations from immediately after the surgery noted only limited range of motion with relatively normal extension, and slightly decreased flexion of 120 degrees. See Private Treatment Records, October 4, 2011, December 6, 2011, and February 21, 2012. Treatment records from this period generally notes a successful procedure and a quick recovery, with few residual effects.  However, some of the symptoms at the time of the diagnosis and subsequent surgery included effusion, crepitus and grinding.  

The Board notes, however, that the Veteran did still suffer from DJD of his left knee, which was not resolved by the surgery. In a February 2012 follow-up examination, the treating physician diagnosed the Veteran with advanced DJD of his left knee. Id.  This arthritic condition was not resolved until his total left knee replacement in May 2012. Therefore, for this time period, the Board finds that the competent evidence of record warrants a finding that the Veteran's left knee condition, to include advance DJD, fulfills the criteria under Diagnostic Code 5003 for a 10 percent rating, but no higher. 

As noted above, a 10 percent rating is warranted under 5003 if arthritis is detected by X-ray analysis, and the joints involved does not meet the criteria for a compensable rating under the appropriate diagnostic code for limitation of motion. See 38 C.F.R. § 4.71(a), DC 5003. Here, the Veteran's limitation of motion at worse was limited to 120 degrees of flexion and 3 degrees of extension, both of which would be non-compensable under Diagnostic Code 5260 and 5261, respectively. See 38 C.F.R. § 4.71(a), DC 5260 & 5261. The Veteran has also consistently been diagnosed with DJD throughout the relevant period, and no additional residual conditions during this time period arises to a compensable degree under any other diagnostic codes. Consequently, the Veteran's left knee condition warrants a 10 percent rating under Diagnostic Code 5003, for his DJD of his left knee. 

Moreover, the Veteran suffered from symptoms including effusion, crepitus and grinding as it relates to his meniscus.  Therefore a separate 20 percent rating under 5258 is warranted for this time period.  

Increased Rating - Left Knee Condition, From May 17, 2012

The record shows that on May 17, 2012, the Veteran underwent a total knee arthroplasty, or total knee replacement, of his service-connected left knee, with prosthetic replacement of the left knee joint.  Although there is some question as to the impact of the Veteran's service connected disability regarding the necessity of this surgery, the Board finds that the symptomatology is too similar to be differentiated.  Therefore, the Board will consider all of the symptomatology contained in the evidence.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service-connected disability).

Under DC 5055, for one year following implantation of a knee prosthesis for service-connected knee disability, a 100 percent rating is assigned. Thereafter, a 60 percent rating is assigned when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity; or, a minimum 30 percent rating is assigned, when there are intermediate degrees of residual weakness, pain, or limitation of motion. These intermediate residuals are to be rated by analogy under 38 C.F.R. § 4.71(a), diagnostic codes 5256, 5261, or 5262. See 38 C.F.R. § 4.71(a), DC 5055.

Since there is undisputed medical evidence that the Veteran underwent full knee replacement with a prosthetic for his already service-connected left knee, the Veteran's left knee condition warrants a 100 percent total rating for surgical convalescence for the year proceeding the Veteran's total left knee replacement. See DC 5055.  Accordingly, the Veteran's claim for this period from May 17, 2012, for an increased rating for a left knee condition is granted.  

Increased Rating - Left Knee Condition, From May 17, 2013

As noted above, under Diagnostic Code 5055, for the period after a total knee replacement, a 30 percent minimum rating is assigned for residuals of the surgical procedure, or by analogy with Diagnostic Codes 5256, 5261 and 5262. Here, the Board finds that the Veteran's left knee condition, status post total knee replacement warrants a 30 percent rating under Diagnostic Code 5055, and application of other diagnostic codes would not yield a higher rating based on the competent evidence of record. Therefore, the Veteran's claim for an increased rating from May 17, 2013, is granted. 

The Veteran was afforded a C&P examination during the relevant period and after his knee replacement surgery in August 2012. The examination diagnosed the Veteran with a left knee prosthesis. On examination the Veteran's range of motion for his left knee was limited to 130 degrees of flexion and 0 degress of extension, with no objective signs of pain on movement; these results were unchanged after three repetitions. The examiner noted no flare-ups, no pain or tenderness, but noted some weakened movement. No evidence of instability, subluxation/dislocation, or ankylosis was noted. The Veteran reported that he occasionally used a cane/walker. X-ray evidence showed no degenerative changes in the Veteran's left knee. Finally, the examiner noted that the Veteran suffered from an intermediate degree of residual weakness, pain or limitation of motion due to his prosthetics. 

Under Diagnostic Code 5055, the Veteran's post total knee replacement residuals warrants a 30 percent, for intermediate degrees of residual weakness, pain, or limitation of motion. This level of disability is explicitly noted by the August 2012 VA examiner. However, the Veteran's condition can be rated by analogy to Diagnostic Codes 5256, 5261 and 5262. As there is no evidence of ankylosis, limitation of extension, or impairment of the tibia and fibula, those diagnostic codes are inapplicable. 

Likewise, the Board finds that the Veteran's left knee condition, a year after his total left knee replacement, does not amount to a degree in which would warrant a rating in excess of 30 percent under any other diagnostic code. A higher rating of 60 percent is only warranted when there are residuals consisting of severe painful motion or weakness in the affected extremity. There is no evidence of such severe residuals of record. Consequently, the Veteran's left knee condition, status post total knee surgery, warrants a 30 percent rating from May 17, 2013, and the Veteran's claim for increased rating is granted. 

Other Considerations

In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).

The Veteran has not presented any evidence that his disability results in a unique disability that is not addressed by the rating criteria. The rating criteria adequately contemplate the signs, symptoms, and affects reported by the Veteran. See 38 C.F.R. §§ 4.130, Diagnostic Codes 5258, 5260, 5261. Accordingly, the severity, frequency and kind of symptoms, the Veteran's left knee disability manifests are contemplated by the rating criteria. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight-bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. 

In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss. The symptoms of the Veteran's service-connected left knee disability is compensated in the disability rating assigned and he does not have symptoms associated with his knee condition that have been left uncompensated or unaccounted for the by the assignment of the schedular rating. 

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations for his disability. There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment, such as marked interference, over and above that which is already contemplated in the assigned schedular ratings.

Therefore, the evidence does not otherwise indicate that there is an exceptional or unusual disability picture in this case which render impracticable the application of the regular schedular standards. Referral for consideration of an extraschedular rating is therefore not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

The Veteran does not assert, and the record does not otherwise reasonably raise the issue of the Veteran being unable to engage in substantially gainful employment due to his disability. Thus, this appeal does not raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU). See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).




ORDER

Entitlement to an initial 10 percent rating for a left knee condition is granted. 

Entitlement to a separate rating of 20 percent for a left knee condition, under diagnostic code 5258, from August 20, 2011 to May 16, 2012, is granted.

Entitlement to an increased rating of 100 percent, from May 17, 2012, for temporary surgical convalescence due to total left knee replacement surgery is granted. 

Entitlement to a rating of 30 percent, but no higher, from May 17, 2013, for a left knee condition, status post total knee replacement surgery, is granted.   




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


